Per Curiam.
1. Under paragraph 3 of section 19 of the act of August 25, 1925 (Ga. L. 1925, pp. 119, 129), amending the banking aet of August 16, 1919, payment of debts due by the bank as executor, administrator, guardian, trustee, or other fiduciary of like character, are given priority over all debts, except (a) those due the State, and (b) those due any county, district, or municipality, including taxes.
2. Where the holder of a negotiable paper places it with a bank for collection, with direction to collect it and from the proceeds to take out an indebtedness of the holder of the instrument to the bank, and to turn over the balance of the proceeds of the collection to the holder *174of the instrument, and the bank makes the collection, but fails to turn over such balance of the proceeds to the holder, the bank in such transaction is not a fiduciary of like character with an executor, administrator, guardian, or trustee, and the holder of such instrument is not entitled to the priority of payment prescribed by said paragraph 3 of section 19 of the act of 1925.
No. 7195.
February 21, 1930.
Slater & Moore, for plaintiff. Bennett & Bennett, for defendant.
3. Applying the principle just announced, the trial judge did not err in sustaining the demurrer to the petition in this case.

Judgment affirmed.

All the Justices concur, except Russell, G. J., who dissents.